Exhibit 10.26

 

 

Execution Copy

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effectively as of 1st day of July 2010 (the “Effective Date”), by and between
Aeroflex Incorporated, a Delaware corporation (together with its successors and
assigns permitted hereunder, the “Company”), and Edward S. Wactlar (the
“Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to employ the Executive, and the
Executive desires to be employed by the Company, on the terms and conditions set
forth herein.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.             Employment Period.  Subject to Section 3, the Company hereby
agrees to employ the Executive, and the Executive hereby agrees to be employed
by the Company, in accordance with the terms and provisions of this Agreement,
for a period commencing as of the Effective Date and continuing for a three
(3) year period, renewing daily, unless either party provides notice of
non-renewal (the “Employment Period”).  Upon such notice of non-renewal, the
Employment Period shall continue for a period of three (3) years from the date
such notice is received by the non-notifying party; provided, however, if no
such non-renewal notice is received by the non-notifying party prior to the five
year anniversary of the Effective Date, the Employment Period shall continue for
a period of one (1) year from the date such notice of non-renewal is thereafter
received by the non-notifying party.

 

2.                                      Terms of Employment.

 

(a)                                 Positions and Duties.

 

(i)            During the term of the Executive’s employment hereunder, the
Executive shall serve as, and have the title of Senior Vice President, General
Counsel and Secretary of the Company and, in so doing, shall report directly to
the President and the Board of Directors of the Company.  The Executive shall
have such management, supervisory and operational functions and other powers,
functions and duties consistent with the Executive’s title and duties as may
from time to time reasonably be prescribed by the Board.

 

(ii)           During the term of the Executive’s employment hereunder, and
excluding any periods of vacation, paid holiday, and sick and personal leave to
which the Executive is entitled, the Executive agrees to devote substantially
all of his business time to the business and affairs of the Company and, to the
extent necessary to discharge

 

--------------------------------------------------------------------------------


 

the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully, effectively and efficiently such
responsibilities.  During the term of the Executive’s employment, it shall not
be a violation of this Agreement for the Executive to (1) serve on corporate,
civic or charitable boards or committees, or (2) manage personal investments, or
(3) serve as an officer of one or more affiliates of the Company, including the
Company’s parent, so long as such activities, either individually or in the
aggregate, do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

(b)                                 Compensation.

 

(i)            Base Salary.  During the term of the Executive’s employment
hereunder, the Executive shall receive an annual salary of Three Hundred Seventy
Five Thousand Dollars ($375,000.00), as the same may be increased (but not
decreased) from time to time by the Board in its sole discretion (the “Base
Salary”), which shall be paid in accordance with the customary payroll practices
of the Company for services rendered by officers of the Company.

 

(ii)           Bonus.  For each Fiscal Year ending during the Employment Period,
the Executive shall be eligible to receive an annual bonus of between 50% and
75% of his Base Salary based upon the achievement of the Company’s  EBITDA
target for such Fiscal Year (the “FY EBITDA Target”) as established by the Board
of Directors of the Company (the “Board”).  More particularly, 50% of his Base
Salary will be awarded to the Executive as a bonus if the Company’s EBITDA is
$10,000,000 less than the FY EBITDA Target established by the Board (the
“Threshold EBITDA”), and, correspondingly, 75% of his Base Salary will be
awarded to the Executive as a bonus if the Company’s EBITDA is $10,000,000 or
more than the FY EBITDA Target established by the Board (the “Maximum EBITDA”)
The Executive’s bonus shall be determined by linear interpolation as follows:

 

(A) if the Company’s  EBITDA is between the FY EBITDA Target and the Threshold
EBITDA (but not less than the Threshold EBITDA), then the amount of the bonus to
be paid to the Executive shall be calculated by (w) dividing by $10 million, the
total of $10 million minus  the difference between the FY EBITDA Target and the
EBITDA achieved by the Company, (x) multiplying the result by 12.5% (y) adding
the resultant percentage amount (rounded to the nearest hundredth of a percent)
to 50% to obtain the “Multiplier Percentage”, and then (z) multiplying the Base
Salary by the Multiplier Percentage.

 

(B) if the Company’s EBITDA is equal to or greater than the FY EBITDA Target,
then the amount of the bonus to be paid to the Executive shall be calculated by
(w) dividing by $10 million, the sum of $10 million plus the difference between
the EBITDA achieved by the Company (up to an amount no greater than $10 million
more than the FY EBITDA Target) and the FY EBITDA Target, (x) multiplying the
result by 12.5%, (y) adding the resultant percentage amount (rounded to the
nearest hundredth of a percent) to

 

2

--------------------------------------------------------------------------------


 

50% to obtain the Multiplier Percentage, and then (z) multiplying the Base
Salary by the Multiplier Percentage.

 

No annual bonus will be paid if the Company’s EBITDA is below the Threshold
EBITDA for any Fiscal Year. The FY EBITDA Target shall be equitably adjusted by
the Board in the event of any divestiture, acquisition or other extraordinary
event. Any annual bonus payable hereunder shall be paid on or prior to March 15
of the year following the year such bonus is earned. In the event the Threshold
EBITDA and the Maximum EBITDA parameters are revised by the Board and the
employment agreements of the other senior executive officers are amended
accordingly, the Threshold EBITDA and the Maximum EBITDA parameters herein shall
be deemed amended as well in a manner commensurate therewith.

 

(iii)            Investment Plans.  During the term of the Executive’s
employment hereunder, the Executive shall be entitled to participate in all
savings, equity and retirement plans, practices, policies and programs
(“Investment Plans”) appertaining to his position in accordance with practices
established by the Board, including 401K and supplemental life insurance plans,
but Executive shall not participate in the Company’s Supplemental Executive
Retirement Plan.

 

(iv)          Welfare Benefit Plans.  During the term of the Executive’s
employment hereunder, the Executive shall be eligible for participation in and
shall receive all benefits under welfare benefit plans, practices, policies and
programs (“Welfare Plans”) provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable to executive employees generally in accordance with practices
established by the Board.

 

(v)           Expenses.  During the term of the Executive’s employment
hereunder, the Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Executive in performing his duties
hereunder, including, without limitation, transportation, hotel, and living
expenses and other business and entertainment expenses, in accordance with the
policies, practices and procedures of the Company.

 

(vi)          Vacation and Holidays.  During each complete twelve month period
of the Executive’s employment hereunder, the Executive shall be entitled to 20
paid vacation days and such paid holiday and leave time as are in accordance
with the plans, policies, programs and practices of the Company.

 

(vii)         Equity Awards.  The Company shall grant to Executive an option to
purchase             shares of the common stock of Aeroflex Holding Corp., on or
after the effective date of the initial public offering of Aeroflex Holding
Corp., which shall not be mutually exclusive of any other equity grants or
awards as the Board (or any committee thereof) shall grant to the Executive from
time to time during the Employment Period. The option granted hereunder will be
subject to the terms of an option award

 

3

--------------------------------------------------------------------------------


 

agreement and may be subject to the terms of an applicable equity plan of the
Company or its affiliates.  The per share exercise price of the option will be
no less than the fair market value of a share of the common stock of Aeroflex
Holding Corp. on the date of grant.

 

(viii)        Car Allowance.   The Company will provide the Executive with a car
allowance of One Thousand Dollars ($1,000.00) per month, such amount to be paid
monthly in accordance with the normal payroll practices of the Company.

 

3.                                      Termination of Employment.

 

(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If a
Disability (as defined below) of the Executive has occurred during the
Employment Period, the Company may give to the Executive written notice in
accordance with Section 13(b) of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided, that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean the Executive’s inability to perform his duties and
obligations hereunder for a period of 90 consecutive days due to mental or
physical incapacity as determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).
Notwithstanding the foregoing, no such condition shall be considered a
“Disability” unless such condition also meets the requirements of being
“disabled” under Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

(b)           Cause.  The Company may terminate the Executive’s employment
during the Employment Period for Cause or without Cause.  For purposes of this
Agreement, “Cause” shall mean (i) a breach by the Executive of the Executive’s
material obligations under Section 2(a) which is not cured within ten (10) days
of the receipt by the Executive of written notice thereof from the Company;
(ii) commission by the Executive of an act of fraud upon, or willful misconduct
of a material nature toward, the Company, as reasonably determined by a majority
of the Board, (iii) a material breach by the Executive of  any of Sections 6, 8
or 10; (iv) the conviction of the Executive of any felony or the conviction of
the Executive of any misdemeanor involving any acts of dishonesty including
embezzlement, fraud or any other act that results or reasonably could be
expected to result in an economic loss or harm to the Employer (or a plea of
nolo contendere thereto); (v) the Executive being found liable in any civil
proceeding for an act by the Executive constituting work place harassment; or
(vi) the willful and continuing failure of the Executive to carry out, or comply
with, in any material respect any reasonable directive of the Board or the
President consistent with the terms of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)           Termination for Good Reason by the Executive.  The Executive may
terminate this Agreement for Good Reason and such termination shall constitute a
termination without Cause by the Company.  “Good Reason” shall mean the
occurrence of a breach by the Company of its material obligations to the
Executive which is not cured within ten (10) Business Days of the receipt by the
Company of written notice thereof from the Executive and shall include, without
limitation,  (i)  the loss of, or an  adverse change in, the Executive’s
position or titles; (ii) a diminution or materially adverse change in the duties
and responsibilities of the Executive or the assignment to the Executive of
duties and responsibilities which are inconsistent with the Executive’s position
in the Company; (iii) a reduction in the Executive’s Base Salary or the failure
to pay the same or any bonus or other benefits hereunder when due or within a
reasonable period of time thereafter, (iv) the relocation of the Executive’s
office to a location which is more than 25 miles from the current location of
corporate headquarters of the Company.

 

(d)           Notice of Termination.  Any termination (i) by the Company,
whether for Cause or without Cause, or (ii) by the Executive, whether or not for
Good Reason, shall be communicated by Notice of Termination (as defined below)
to the other party hereto given in accordance with Section 13(b).  For purposes
of this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date.  The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company for asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

(e)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the date of the
Notice of Termination or any later date specified therein, as the case may be;
(ii) if the Executive’s employment is terminated by the Company other than for
Cause, the date on which the Company notifies the Executive of such termination
or any later date specified by the Board; and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the Disability Effective Date, as the case may be.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)           Without Cause.  If during the Employment Period, the Company shall
terminate the Executive’s employment without Cause or the Executive shall
terminate his employment for Good Reason, except in either such case within
eighteen (18) months following a Change in Control (as defined below), the
Company shall pay to the Executive or his heirs (1) within ten (10) days after
the Date of Termination, the sum

 

5

--------------------------------------------------------------------------------


 

of the Executive’s Base Salary through the Date of Termination, to the extent
not theretofore paid, plus all accrued vacation pay, unreimbursed business
expenses and other accrued but unpaid compensation described in
Section 2(b) above (the “Accrued Obligations”) (2) an amount equal to the
Executive’s Base Salary for the remainder of the Employment Period immediately
following the Date of Termination, but no event less than one (1) year if such
termination shall occur after the 5 year anniversary of the Effective Date,
payable in such increments and at such intervals as is in accordance with the
Company’s normal payroll practices, as if the Executive had remained an employee
of the Company through the expiration of such period; and (3) any amount arising
from the Executive’s participation in, or benefits under, any Investment Plans
(“Accrued Investments”), which amounts shall be payable in accordance with the
terms and conditions of such Investment Plans; and (4) annual bonuses for the
remainder of the Employment Period in accordance with Section 2(b) (ii), as if
the Executive had not been terminated, such bonuses, if any, shall be paid at
the time the company pays bonuses to other senior executives of the Company;
provided, however, if such termination occurs after the five year anniversary of
the Effective Date, then the bonus applicable for the Fiscal Year in which the
Date of Termination occurs, shall be prorated to the Date of Termination, but in
no event less than 50% of the bonus to which the Executive otherwise would have
been entitled for that Fiscal Year pursuant to Section 2(b)(ii). In addition,
all outstanding equity compensation awards, including the equity awards
described in Section 2(b) (vii), shall immediately vest, and the Executive and
qualifying members of the Executive’s family shall be entitled to continue to
participate, at the Company’s expense, in the Company’s Welfare Plans, including
medical, dental and prescription coverage, for the remainder of such Employment
Period, but in no event less than one year.

 

(b)           Death or Disability.  If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
the Company shall pay to his legal representatives (i) in a lump sum in cash
within twenty (20) days after the Date of Termination, the Accrued Obligations;
and (ii) the Accrued Investments which shall be payable in accordance with the
terms and conditions of the Investment Plans; and (iii) the unpaid bonus
provided for in Section 2(b)(ii) applicable for the year in which the
Executive’s death or Disability occurs, based on the actual performance of the
Company for such year, paid at the time the Company pays such bonuses to other
senior executives of the Company.  In addition, the qualifying members of the
Executive’s family shall be entitled to continue their participation at the
Company’s expense in the Company’s Welfare Plans for a period of twenty-four
months after the Date of Termination.

 

(c)           Cause.  If the Executive’s employment shall be terminated by the
Company for Cause during the Employment Period, the Company shall have no
further payment obligations to the Executive other than for payment of Accrued
Obligations, Accrued Investments (which shall be payable in accordance with the
terms and conditions of the Investment Plans), and the continuance of benefits
under the Welfare Plans to the Date of Termination.

 

6

--------------------------------------------------------------------------------


 

(d)           Change of Control.  In the event there shall be, and only upon the
occurrence of, a Change in Control as hereinafter defined, then, if the
Executive’s employment is terminated by the Company without Cause (including by
a notice of non-renewal by the Company pursuant to Section 1), or by the
Executive for Good Reason, in either case within eighteen (18) months
thereafter, the Company shall pay to the Executive or his heirs within ten
(10) days of the Date of Termination (subject to Section 4(e)), the following:
(i) the Accrued Obligations, (ii) the Accrued Investments, and (iii) a lump sum
severance payment equal to (A) the amount of the Executive’s Base Salary for the
remainder of the Employment Period, but in no event less than three years, if
such termination shall occur prior to the five year anniversary of the Effective
Date or (B)  the Executive’s Base Salary for one year if such termination shall
occur at any time after the five year anniversary of the Effective Date,
together with an amount equal to either (x) three times the average of the
annual bonuses received by the Executive for the prior three Fiscal Years of the
Company if the termination occurs prior to the 5 year anniversary of the
Effective Date or (y) one times the average of the annual bonuses received by
the Executive for each of the prior three Fiscal Years of the Company if the
termination occurs after the 5 year anniversary of the Effective Date. In
addition, all outstanding equity compensation awards, including the equity
awards described in Section 2(b) (vii), shall vest immediately, and the
Executive and the qualifying members of the Executive’s family shall continue
their participation at the Company’s expense in all of the Company’s Welfare
Plans, including medical, dental and prescription coverage, for the balance of
the Employment Period but in no event less than one year.  Notwithstanding the
foregoing, if all or any portion of the payments and/or benefits provided under
this Agreement, and/or any other payments and benefits that the Executive
receives or is entitled to receive from the Company, its subsidiaries or any of
its affiliates, constitutes an excess “parachute payment” within the meaning of
Section 280G(b) of the Internal Revenue Code of 1986, as amended, (the “Code”)
(each such parachute payment, a “Parachute Payment”) and will result in the
imposition on the Executive of an excise tax under Section 4999 of the Code,
then, the Parachute Payments shall instead be reduced to the aggregate amount of
Parachute Payments that may be made to the Executive without incurring such
excise tax, as determined by the Company’s auditors.  Any such reduction in the
preceding sentence shall be done first by reducing any cash payments with the
last payment reduced first; next any equity or equity derivatives that are
included under Section 280G of the Code at full value rather than accelerated
value; next any equity or equity derivatives based on acceleration value shall
be reduced with the highest value reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); finally any other non-cash
benefits will be reduced.  For the purpose of this Section, a “Change in
Control” (which in all respects shall satisfy the requirements of a “change in
control event” as set forth in Treasury Regulations § 1.409A-3(i) (5)), shall
mean the occurrence of a “change in the ownership”, a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company determined as follows:

 

(i)                a “change in the ownership” of the Company shall occur on the
date on which any one person or more than one person acting as a group, directly
or indirectly, acquires ownership of stock of the Company that, together with
the stock held

 

7

--------------------------------------------------------------------------------


 

by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company, as determined in
accordance with Treasury Regulations § 1.409A-3(i)(5)(v); provided, however, if
any one person or more than one person acting as a group is considered to own
already more than 50% of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change in the ownership” of the Company
(or to cause a “change in the effective control” of the Company as contemplated
in subsection (ii) or (iii) below); provided, however, that the following
acquisitions shall not constitute a Change in Control: (A) any acquisition by or
from the Company or any corporation or other entity in which the Company owns or
controls, directly or indirectly, at least 50 percent of the total combined
voting power represented by all classes of stock issued by such corporation, or
in the case of a noncorporate entity, at least 50% of the profits or capital
interest in such entity or by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, (B) any acquisition by
an individual who as of the Effective Date is a member of the Board, (C) any
acquisition by any underwriter in any firm commitment underwriting of securities
to be issued by the Company, or (D) any acquisition by any corporation (or other
entity) if, immediately following such acquisition, 50% or more of the then
outstanding shares of common stock (or other equity unit) of such corporation
(or other entity) and the combined voting power of the then outstanding voting
securities of such corporation (or other entity), are beneficially owned,
directly or indirectly, by all or substantially all of the individuals or
entities who, immediately prior to such acquisition, were the beneficial owners
of the then outstanding voting securities of the Company in substantially the
same proportions, respectively, as their ownership immediately prior to the
acquisition of the stock and Voting Securities (collectively with (A), (B), and
(C), the “Exempt Acquisitions”)

 

(ii)           a “change in the effective control” of the Company shall occur on
the date any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; provided, however, that none of the Exempt Acquisitions shall
constitute a Change in Control;

 

(iii)          a “change in the effective control” of the Company shall occur on
the date on which a majority of the members of the Company’s Board of Directors
is replaced during any 12 month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election, as determined in
accordance with Treasury Regulations § 1.409A-3(i)(vi); and

 

(iv)          a “change in the ownership of a substantial portion of the assets”
of the Company shall occur on the date on which any one person or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons),
directly or indirectly, assets from the Company that have a total gross fair
market value equal to or

 

8

--------------------------------------------------------------------------------


 

more than 50% of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions, as determined in
accordance with Treasury Regulation § 1.409A-3(i)(5) (viii); provided, however,
a transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” of the Company when such transfer is made to
an entity that is controlled by the shareholders of the Company, as determined
in accordance with Treasury Regulation § 1.409A-3(i)(5)(vii)(B).

 

(e)           Payments; Compliance with Section 409A of the Code.
Notwithstanding anything herein to the contrary, if (i) the Executive is to
receive payments or benefits under Section 4 by reason of his separation from
service (as such term is defined in Section 409A of the Code) other than as a
result of his death, (ii) the Executive is a “specified employee” within the
meaning of Code Section 409A for the period in which the payment or benefits
would otherwise commence, and (iii) such payment or benefit would otherwise
subject the Executive to any tax, interest or penalty imposed under Section 409A
of the Code (or any regulation promulgated thereunder) if the payment or benefit
would commence within six months of a termination of the Executive’s employment,
then such payment or benefit required under Section 4 shall not commence until
the first day which is at least six months after the termination of the
Executive’s employment.  Such payments or benefits, which would have otherwise
been required to be made over such six month period, shall be paid to the
Executive in one lump sum payment or otherwise provided to the Executive as soon
as administratively feasible after the first day which is at least six months
after the termination of the Executive’s employment.  Thereafter, the payments
and benefits shall continue, if applicable, for the relevant period set forth in
Section 4.  Each severance installment contemplated under Section 4 shall be
treated as a separate payment in a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii). For purposes of this Agreement, all
references to “termination of employment” and other similar language shall be
deemed to refer to the Executive’s “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).

 

5.             Full Settlement, Mitigation.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.  Neither the Executive nor the Company shall be liable
to the other party for any damages in addition to the amounts payable under
Section 4 arising out of the termination of the Executive’s employment prior to
the end of the Employment Period; provided, however, that the Company shall be
entitled to seek damages for any breach of Sections 6, 7, 8, 10 or criminal
misconduct.

 

6.             Confidential Information.

 

(a)           The Executive acknowledges that the Company and their affiliates
have trade, business and financial secrets and other confidential and
proprietary information (collectively, the “Confidential Information”).  As
defined herein,

 

9

--------------------------------------------------------------------------------


 

Confidential Information shall not include (i) information that is known to
other persons or entities generally, (ii) information required to be disclosed
by the Executive pursuant to a subpoena or court order, or pursuant to a
requirement of a governmental agency or law of the United States of America or a
state thereof or any governmental or political subdivision thereof, and
(iii) information that the Executive possessed on or prior to the Effective
Date.

 

(b)           The Executive agrees (i) to hold such Confidential Information in
confidence and (ii) not to release such information to any person (other than
Company employees and other persons to whom the Company has authorized the
Executive to disclose such information and then only to the extent that such
Company employees and other persons authorized by the Company have a need for
such knowledge or to the Executive’s attorneys, accountants and personal
representatives for purposes of representing the Executive).

 

(c)           The Executive further agrees not to use any Confidential
Information for the benefit of any person or entity other than the Company or as
authorized by the Company.

 

(d)           As used in this Section 6 and in Sections 7, 8 and 10, “Company”
shall include the Company and any of its subsidiaries.

 

7.             Surrender of Materials Upon Termination.  Upon any termination of
the Executive’s employment, the Executive shall immediately return to the
Company all copies, in whatever form, of any and all Confidential Information
and other properties of the Company and their affiliates which are in the
Executive’s possession custody or control and shall cause any third parties to
whom he has entrusted such information whether or not in compliance with
Section 6, to return such information to the Company.

 

8.             Non-Competition.  During the Employment Period, the Executive
will not, without the Company’s express written consent, engage in any other
employment or business activity directly related to the business in which the
Company is at the time involved or actively considering becoming involved, nor
will the Executive engage in any other activities which conflict with his
obligations to the Company except as provided in Section 2(a)(ii) above.  During
the Employment Period and (a) in the case of termination by the Company for
Cause or termination by the Executive without Good Reason, for one year after
the Date of Termination, (x) directly or indirectly, either as principal, agent,
employee, consultant, officer, director, stockholder, or in any other capacity,
engage in or have a financial interest in, any business, or the relevant
division or subsidiary of any such business, which is competitive with the
business of the Company or any of its subsidiaries or affiliates, provided,
however, that the Executive’s ownership of not more than two percent (2%) of the
outstanding stock of a publicly traded company shall not be prohibited by this
clause (x); (y) induce employees of the Company or any of its subsidiaries or
affiliates to join with the Executive in any capacity, direct or indirect, in
any business in which the Executive may be or become interested whether or not
competitive with the Company; or (z) solicit customers of the Company.  If any

 

10

--------------------------------------------------------------------------------


 

restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable cause it extends for too long a period of time
or over too great a range of activities or in too broad a geographic areas, it
shall be interpreted to extend only over the maximum period of time, range of
activities or geographic areas as to which it may be enforceable.

 

9.             Effect of Agreement on Other Benefits.  The existence of this
Agreement shall not prohibit or restrict the Executive’s entitlement to full
participation in the executive compensation, employee benefit and other plans or
programs appertaining to his position in accordance with any policy or practice
established by the Board.

 

10.          Ownership and Disclosure of Information, Ideas,
Concepts, Improvements, Discoveries and Inventions, and All Original Works of
Authorship.  All information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by the Company or which are created by the Executive in the course and
scope of his employment or which are disclosed or made known to the Executive,
individually or in conjunction with others, during the Executive’s employment by
the Company whether during or outside of usual working hours, and whether on the
Company’s premises or not, and which relate to the Company’s past, present or
reasonably anticipated business, products or services (including all such
information relating to research, formulations, processes, computer programs,
simulations, and data bases, manufacturing techniques, designs, financial and
sales models and other data, pricing and trading terms, evaluations, opinions,
interpretations, the identity of customers or their requirements or of key
contacts within the customer’s organizations, or marketing and merchandising
techniques), operating and acquisition strategies, are and shall be (insofar s
the Executive is concerned) the sole and exclusive property of the Company. 
Moreover, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings
or materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries and inventions are and shall be (insofar the Executive
is concerned) the sole and exclusive property of the Company.

 

11.          Indemnification.  The Company shall indemnify and hold harmless the
Executive from and against all liabilities and expenses (including amounts paid
in satisfaction of judgments, in compromise, as fines and penalties, and as
counsel fees) (collectively, “Losses”) incurred by the Executive in connection
with the investigation, defense or disposition of any action, suit or other
proceeding in which the Executive may be involved or with which the Executive
may be threatened (whether arising out of or relating to matters asserted by
third parties or incurred or sustained by the Executive in the absence of a
third-party claim), by reason of his being a director, officer or employee of
the Company or of any subsidiary or affiliate of the Company, or that arises out
of or results from any act taken, or any failure to act, by the Executive which
was, in his good faith judgment, in the best interests of the Company, whether
within the course of performance of his duties or otherwise; provided, however,
that the Company shall not be required to indemnify or hold the Executive
harmless from any Losses which arise out of or result from the Executive’s gross
negligence or willful misconduct or any other action 

 

11

--------------------------------------------------------------------------------


 

or non-action that would constitute a basis for termination for cause by the
Company pursuant to Section 3(b).

 

12.          Compliance with Code Section 409A.  It is intended that any expense
reimbursement made under this Agreement shall be exempt from Code Section 409A.
Notwithstanding the foregoing, if any expense reimbursement shall be determined
to be “deferred compensation” within the meaning of Code Section 409A,
including, without limitation, any reimbursement under Sections 2(b)(v) or 4(a),
then the reimbursement shall be made to the Executive as soon as practicable
after submission of the reimbursement request, but no later than December 31 of
the year following the year during which the expense was incurred.

 

13.          Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to such states conflict of
laws principles. For all actions or proceedings arising under, or relating to,
this Agreement, the parties unconditionally and irrevocably consent to the
personal jurisdiction of the courts of the State of New York situated in Nassau
County, and agree not to commence any such action in any other courts. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  Whenever the terms “hereof”, “hereby”, “herein”, or words
of similar import are used in this Agreement, they shall be construed as
referring to this Agreement in its entirely rather than to a particular section
or provision, unless the context specifically indicates to the contrary.  Any
reference to a particular “Section” or “paragraph” shall be construed as
referring to the indicated section or paragraph of this Agreement unless the
context indicates to the contrary.  The use of the term “including” herein shall
be construed as meaning “including without limitation.”  This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b)           All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be delivered by hand, overnight
courier or given by electronic facsimile transmission or mailed by first class,
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

Mr. Edward S. Wactlar

4 Westchester Avenue

Jericho, New York 11753

Mobile Telephone No.:  (516) 382-4022

 

 

If to the Company:

Aeroflex Incorporated

35 South Service Road

P.O. Box 6022

Plainview, New York 11803-0622

Attention:  President

 

12

--------------------------------------------------------------------------------


 

 

Telecopier No.:  (516)  694-4823

Telephone No.:  (516)  694-6700

 

 

with a copy to:

Moomjian, Waite, Wactlar & Coleman, LLP.

100 Jericho Quadrangle, Suite 225

Jericho, New York 11753

Attention: Lonnie Coleman, Esq.

Telecopier No.:  (516) 937-5900

Telephone No.:  (516) 937-5050

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)           If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.

 

(d)           The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

 

(f)            The Executive acknowledges that money damages would be both
incalculable and an insufficient remedy for a breach of Sections 6, 7, 8 and 10
by the Executive and that any such breach would cause the Company irreparable
harm.  Accordingly, the Company, in addition to any other remedies at law or in
equity it may have, including a claim for damages, shall be entitled to seek
equitable relief, including injunctive relief and specific performance, in
connection with a breach of Sections 6, 7, 8 and 10 by the Executive.

 

(g)           The provisions of this Agreement constitute the complete
understanding and agreement, and supersede and entirely replace any other
agreement, between the  parties with respect to the subject matter hereof.

 

(h)           This Agreement may be executed in two or more counterparts.

 

13

--------------------------------------------------------------------------------


 

(i)            As used in this Agreement, “affiliate” means, with respect to a
person, any other person controlling, controlled by or under common control with
the first person; the term “Control”, and correlative terms, means the power,
whether by contract, equity ownership or otherwise, to direct the policies or
management of a person; and “person” means an individual, partnership,
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

 

(j)            This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s heirs,
successors, estate and legal representatives.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

 

(k)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s  hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Edward S. Wactlar

 

Edward S. Wactlar

 

 

 

 

 

 

 

AEROFLEX INCORPORATED

 

 

 

 

 

 

By:

/s/ Leonard Borow

 

 

 

 

 

Leonard Borow, President, Chief Executive Officer

 

14

--------------------------------------------------------------------------------